Case 1:20-cr-00163-PKC Document 70 Filed 10/27/20 Page 1 of 1
Case 1:20-cr-00163-PKC Document 68-1 Filed 10/25/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE
i PRESENT AT CRIMINAL
PROCEEDING
Thomas Guide, JT, SS

 

[ have received a copy of the superseding indictment containing the charges against me and have
reviewed it with my attorney, Sabrina Shroff.
I understand that I have a right to appear before a judge in a courtroom in the Southern District of
New York to confirm that I have received and reviewed the indictment; to have the indictment read aloud
to me if I wish; and to enter a plea of either guilty or not guilty before the judge. After consultation with
my attorney, I wish to plead not guilty. 1 willingly give up my right to appear in a courtroom in the Southern
District of New York to advise the court that:
1) I have received and reviewed a copy of the indictment,
2) I do not need the judge to read the indictment aloud to me.
3) I plead not guilty to the charges against me in the indictment.

I have discussed these issues with my attorney and because of safety issues raised by the COVID-

19 pandemic, I give up my right to be personally present at the conference.

 

Date: /s/ Thomas Guido ITI
Signature of Defendant
Thomas Guido Il
Print Name
LO ~ 2 7-20
Accepted:

 

Aion. P. KevintGAstel / Spay
Date:

 
